DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicants’ Arguments/Remarks filed 12/21/2021 with respect to claims have been considered and they addressed in this Office Action.
	Claims 16 – 27 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 22 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 22 recites “the first IAB node comprising a controller configured to…” The claimed features of claim 22 are insufficient for claiming a “machine” type claim and the claim is not meeting the requirement of a machine because it has only one element (ex: a controller).  According to MPEP section 2106.03 (I), a machine is a concrete thing, consisting of parts, or of certain devices and combination of devices.  The languages introduced in claim 22 lack the plurality of parts and/or combination of devices to perform the functions.  

Allowable Subject Matter
	The amendments filed 12/21/2021 to independent claims 16 and 22 have been considered and they overcome the rejection of the claims under 35 U.S.C. 102(a)(2) as being anticipated by Hampel et al. (Pub. No.: US 2017/0006499).
	The amendments to claim 22 overcome the rejection of the claim under 35 U.S.C. 101 as being directed to a non-statutory subject matter and 35 U.S.C. 112(b) for being indefinite.
	Claims 16 – 21 are allowed. 


					Pertinent Prior Arts

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Belotti et al. (US Pub. No. 2005/0105462) disclose an invention including the steps of: a) detecting and localizing a fault within the network affecting said connection, b) identifying an alternative path able to recover from said fault, c) replacing the nominal path with the alternative path in the transport plane for realizing said connection (abstract).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473